NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 09-4376
                                       ___________

                             In re:   RUBEN FLEURANTIN,
                                                                Appellant

                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                          (D.C. Civil Action No. 09-cv-00821)
                      District Judge: Honorable Faith S. Hochberg
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 24, 2011

                Before: BARRY, JORDAN and GARTH, Circuit Judges

                             (Opinion filed: March 28, 2011 )

                                       ___________

                                        OPINION
                                       ___________

PER CURIAM

       Ruben Fleurantin appeals pro se from the judgment of the District Court affirming

certain orders of the Bankruptcy Court. He also has filed a motion to file his reply brief

out of time. That motion is granted, and we have considered Fleurantin‟s reply brief in

conducting our review. For the following reasons, we will affirm the judgment of the
                                             1
District Court.

                                             I.

       Fleurantin obtained a discharge under Chapter 7 of the Bankruptcy Code in 2000.

In 2006, he instituted the bankruptcy proceeding at issue here by filing through counsel a

Chapter 13 petition. Fleurantin, in his words, filed the petition to “buy time” and prevent

the foreclosure on his commercial property in Brooklyn, New York. The creditors

holding the mortgage on that property filed a motion to dismiss the petition on the ground

that Fleurantin‟s debt exceeded the eligibility limit for proceeding under Chapter 13. See

11 U.S.C. § 109(e). Fleurantin conceded as much, but responded with a motion to

convert his Chapter 13 proceeding into one under Chapter 11. The Bankruptcy Court

held a hearing and, on February 20, 2007, entered an order converting the proceeding into

one under Chapter 7 instead and appointing Charles Forman as the Chapter 7 trustee.

Fleurantin did not appeal that order.

       Over the next year, the trustee administered the bankruptcy estate by filing

adversary proceedings, successfully objecting to the claims of certain creditors, and

obtaining approximately $380,000 in funds for the estate through the liquidation of assets

(including Fleurantin‟s commercial property). Fleurantin, who began representing

himself after the conversion to Chapter 7, filed numerous motions, refused to provide

certain information to the trustee, and otherwise interfered with the administration of the

estate. Fleurantin ultimately filed a motion to unconditionally dismiss the Chapter 7

proceeding. The trustee opposed the motion at first, but eventually filed a cross-motion
                                             2
to dismiss the proceedings with certain conditions. The trustee requested, among other

things, authorization to pay professional fees incurred in administering the estate before

turning it over to Fleurantin, as well as certain conditions designed for the protection of

Fleurantin‟s creditors. The Bankruptcy Court granted the trustee‟s motion by order

entered December 1, 2008, dismissed the petition with prejudice, and directed the filing

of professional fee applications. By order entered December 29, 2008, the Bankruptcy

Court approved payment of a total of $252,433.57 in fees to the trustee and his retained

professionals. Fleurantin appealed the December 1 and December 29, 2008 orders to the

District Court. He later filed in the District Court a motion to “vacate” the Bankruptcy

Court‟s February 20, 2007 order converting his proceeding to Chapter 7. By order

entered October 8, 2009, the District Court denied that motion and affirmed. Fleurantin

appeals.1

                                             II.

       Fleurantin devotes the vast majority of his briefs to challenging the Bankruptcy

Court‟s order of February 20, 2007, which converted his proceeding from one under


   1
     The District Court had jurisdiction pursuant to 28 U.S.C. § 158(a), and we have
   jurisdiction pursuant to 28 U.S.C. §§ 158(d) and 1291. In reviewing orders of the
   Bankruptcy Court, we apply the same standard of review as the District Court. See In
   re Myers, 491 F.3d 120, 124-25 (3d Cir. 2007). Thus, we review for abuse of
   discretion both the Bankruptcy Court‟s decision to dismiss a petition, see id. at 125,
   and its fee awards, see In re Engel, 124 F.3d 567, 571 (3d Cir. 1997), though we
   review underlying factual findings for clear error and underlying legal conclusions de
   novo, see In re Myers, 491 F.3d at 125. We review de novo the District Court‟s
   determination of its subject matter jurisdiction as well. See In re Seven Fields Dev.
   Corp., 505 F.3d 237, 253 (3d Cir. 2007).
                                              3
Chapter 13 to one under Chapter 7. The District Court denied his motion to “vacate” that

order on the ground that it lacked jurisdiction to review the order because Fleurantin did

not timely appeal it. We agree.2

       The February 20, 2007 conversion order was appealable when entered. See, e.g.,

In re Rosson, 545 F.3d 764, 770 (9th Cir. 2008) (joining “all other courts of which we are

aware that have considered the issue” in holding “that a bankruptcy court order

converting a case from one under another chapter of the Bankruptcy Code to one under

Chapter 7 is a final and appealable order”); cf. In re Christian, 804 F.2d 46, 48 (3d Cir.

1986) (holding that denial of motion to dismiss a Chapter 7 petition is immediately

appealable under practical approach to finality because otherwise “the entire bankruptcy

proceedings must be completed before it can be determined whether they were proper in

the first place”). Because Fleurantin did not appeal within the time permitted by Fed. R.

Bankr. P. 8002(a), the District Court lacked jurisdiction to review that order. See

Shareholders v. Sound Radio, Inc., 109 F.3d 873, 879 (3d Cir. 1997). Thus, the District

Court‟s denial of Fleurantin‟s motion to “vacate” the February 20 order for lack of

jurisdiction was clearly correct. For the same reason, although we have jurisdiction to

review the District Court‟s jurisdictional ruling, we lack jurisdiction to review the


   2
    We note that Fleurantin also did not designate the February 20, 2007 order in his
   two notices of appeal to the District Court, which mentioned and attached only the
   Bankruptcy Court‟s orders of December 1 and 29, 2008. Because any appeal of the
   February 20, 2007 order would be untimely, we need not consider whether
   Fleurantin‟s notices of appeal were effective as to that order.

                                              4
February 20 order itself.3

       That ruling leaves the Bankruptcy Court‟s orders of December 1 and 29, 2009.

Fleurantin does not directly challenge the Bankruptcy Court‟s decision to impose

conditions on the dismissal of his petition. Nor does he raise any factual or legal

argument addressed to the Bankruptcy Court‟s award of professional fees. Even if we

liberally construe his pro se briefs to argue that the Bankruptcy Court should have

dismissed his petition unconditionally, though, we cannot say that the Bankruptcy Court

abused its discretion. “„[T]he debtor has no absolute right to dismissal of a Chapter 7

case,‟” unconditional or otherwise. In re Smith, 507 F.3d 64, 72 (2d Cir. 2007) (citation

omitted). Instead, “the bankruptcy courts have broad authority to act in a manner that

will prevent injustice or unfairness in the administration of bankruptcy estates.” In re

Kaiser Aluminum Corp., 456 F.3d 328, 340 (3d Cir. 2006); see also 11 U.S.C. § 105(a)


   3
     Fleurantin‟s sole argument on the merits of the conversion issue is that the
   Bankruptcy Court should not have converted his proceeding to one under Chapter 7
   because he was ineligible for another Chapter 7 discharge after having obtained one
   less than six years earlier. See 11 U.S.C. § 727(a)(8) (1986 version). For Fleurantin‟s
   benefit, we note that a discharge is not the only benefit of proceeding with a Chapter 7
   bankruptcy. See 6 Collier on Bankruptcy ¶ 727.11 (15 ed. 2009) (“Even in a
   proceeding in which the debtor is not entitled to a discharge, a debtor may still obtain
   protection for property, since the exemptions and lien avoidance powers provided by
   section 522 of the Code would still apply as in any other case.”); cf. In re Bateman,
   515 F.3d 272, 281 (4th Cir. 2008) (noting that Chapter 13 petitioner ineligible for
   discharge may still benefit from the automatic stay and confirmation of a plan). We
   also note the holding of some courts that the unavailability of a discharge does not
   constitute a legal impediment to proceeding with a bankruptcy petition. See In re
   Bateman, 515 F.3d at 281-83 (Chapter 13); In re An-Tze Chen, 308 B.R. 448, 462
   (9th Cir. BAP 2004) (Chapter 7). We may not and do not reach the merits of these
   issues, however, because we lack jurisdiction to do so for the reason explained above.
                                             5
(authorizing bankruptcy courts to “issue any order . . . necessary or appropriate to carry

out the provisions of this title”). The trustee argued that a structured dismissal with

conditions was in the best interests of the parties, particularly in light of the estate‟s

continued expenditure of legal fees in response to Fleurantin‟s motions and other efforts

to obstruct its administration. The Bankruptcy Court, which was well aware of those

circumstances, evidently agreed. Fleurantin has raised nothing suggesting that the

Bankruptcy Court abused its discretion in doing so.

       Instead, Fleurantin argues at length that he is entitled to relief from the Bankruptcy

Court‟s orders because he received ineffective assistance of counsel in connection with

the filing of the Chapter 13 petition and the failure to appeal the conversion order.

Allegations of ineffective assistance of counsel, however, do not state a basis for relief

from an order in a civil case. See Link v. Wabash R.R. Co., 370 U.S. 626, 634 n.10

(1962); Nelson v. Boeing Co., 446 F.3d 1118, 1119 (10th Cir. 2006); Walker v. Sun Ship,

Inc., 684 F.2d 266, 268-69 (3d Cir. 1982).

       Accordingly, we will affirm the judgment of the District Court.4




   4
     Fleurantin raises a number of other arguments and seeks certain forms of relief for
   the first time in his reply brief. Although we have considered Fleurantin‟s reply brief,
   issues raised for the first time therein are waived, see Gambino v. Morris, 134 F.3d
   156, 161 n.10 (3d Cir. 1998), and Fleurantin‟s arguments lack merit in any event.
                                               6